DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VII (Figs. 5A-5B) in the reply filed on 12/14/2021 is acknowledged. 
Applicant argues that the Species VIII (Fig. 5C) is also part of the same Species as elected Species VII. Examiner respectfully disagrees because the Species VIII shows an assembled truss foundation, which including combinations of a jig 500, a top adapter 400, and a target 515; on other hand, the Species VII is mainly drawn to a sub-combination of coupler 160.
Currently, claims 1-9 are pending and examined. 
Claims 10-20 are drawn to non-elected claims and being withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driving features, a rotary driver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “161” has been used to designate both ledge (see page 10/line 2) and coupler (see page 10, line 7 or par. [0037], line 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Re claims 7-8, line 1; a citation “the respective sections” does not have a proper antecedent basis. Correction is required.
Re claims 8-9, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2008/0088104 to Arlt.
Re claim 1: Arlt discloses a coupler 30 (Fig. 9) for joining two elongated foundation components, the coupler 30 comprising: a main body portion 32; a receiving portion 30a projecting away from the main body portion 32 in a first direction for receiving one end of a first elongated foundation component; and a connecting portion 30b projecting away from the main body portion 32 in a second opposing direction (see Fig. 11), the connecting portion 30b comprising at least one circumscribing recess 46 (Fig. 13) separating the connecting portion 30b into respective sections of changing diameter.
Re claim 2: further comprising a first elongated foundation component 26 received within the receiving portion 30a (Fig. 8).

Re claim 4: wherein the connecting portion 30b extends away from the plurality of driving features 64.
Re claim 5: wherein the plurality of driving features 64 act as a stop that limits an extent of penetration of the coupler 30 into an open end of a second elongated foundation component 26 when connecting the second elongated foundation component 26 to the first elongated foundation component 26. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 6: wherein the at least one recess 46 is proximate a relative maximum in diameter (wherein 44 points to in Fig. 11) of the connecting portion 30b.
Re claim 7: wherein the respective sections 32/34 of changing diameter narrow in diameter moving away from the at least one recess 46.
 Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
(571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale